           Case 5:20-cv-01410-OLG Document 3 Filed 12/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
 JEANNETTE J. CLACK           WESTERN DISTRICT OF TEXAS                              PHILIP J. DEVLIN
   CLERK OF COURT            655 East Cesar E. Chavez Blvd., Suite G-65               CHIEF DEPUTY
                                     San Antonio, Texas 78206


                                        December 11, 2020


Sandra L. Harrington
219 Broken Arrow
Floresville, TX 78114

RE: Case #5:20-cv-01410-OLG

Dear Ms. Harrington,

Your Complaint was filed in our office on 12/10/2020 and assigned the above case number.
Please reference this case number on all future documents submitted for filing in this case. Please
be advised you must keep the court informed of your current address throughout the pendency of
your case. Failure to do so may result in dismissal of your case for want of prosecution.

                                             Sincerely,

                                             By___nam____
                                               Deputy Clerk
